Citation Nr: 1507732	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  14-12 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1946 to March 1946, and February 1951 to February 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In the November 2012 rating decision, the Philadelphia RO also denied increased disability ratings for the Veteran's service-connected posttraumatic stress disorder (PTSD), bilateral hearing loss, tinnitus, and Bell's palsy, left.  In his June 2013 notice of disagreement, the Veteran only expressed disagreement with the denial of a total disability rating based on individual unemployability (TDIU).  Accordingly, the Veteran did not perfect an appeal as to any other issue adjudicated in the November 2012 rating decision, and thus, those issues are not currently before the Board.

This is a paperless file located on the Veterans Benefits Management System (VBMS).  Documents contained on the Virtual VA paperless claims processing system include VA treatment records from the Worcester VA Outpatient Clinic dated June 2008 to July 2012; other documents are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is service-connected for PTSD, Bell's palsy on the left, bilateral hearing loss, and tinnitus.  The Veteran and his representative primarily contend that both his PTSD and his hearing loss prevent the Veteran from securing or following any substantially gainful employment.  See December 2014 Informal Hearing Presentation; August 2013 VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.

The Veteran's VA treatment records indicate that the Veteran receives most of his medical care from private providers associated with the University of Massachusetts Medical Center.  See November 2012 Report of General Information; April 2011 VA primary care note.  In July 2014, the Veteran's private primary care provider, Dr. G.I., submitted a letter stating the Veteran "has multiple medical conditions due to which he cannot work...."  However, she did not identify the specific conditions which prevent the Veteran's from working.  As none of the Veteran's private medical records are currently associated with the evidentiary record, but may be relevant as indicated by Dr. G.I.'s letter, on remand the AOJ should make appropriate efforts to obtain all relevant private treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the Veteran to identify all private medical providers, to include those with whom he has sought treatment for his PTSD, Bell's palsy, hearing loss, and tinnitus.  The AOJ should undertake appropriate development to obtain all outstanding treatment records pertinent to the Veteran's claim, to include from Dr. G.I. at the University of Massachusetts Memorial Medical Center.  See July 2014 Dr. G.I. letter; April 2011 VA primary care note.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain any outstanding VA treatment records.  All obtained records should be associated with the evidentiary record.

3. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


